        Case 2:10-cr-00336-RAJ Document 79-1 Filed 04/19/19 Page 1 of 1



Alyce Harshman
8106 74th Place NE
Marysville, WA 98270

April 15, 2019

The Honorable Judge Richard A. Jones
United States Courthouse
700 Stewart Street, Suite 13128
Seattle, WA 98101-9906

Your Honor,

I have known Colton Moore since he was 5 years old. I have always considered him a
friend. Even when he was so young he showed a caring and intelligence and positive
quality of character beyond his young years. That has not changed.

Colton's behavior when he was younger was out of character for the Colton I know and
have known. When I have talked to Colton about this he maintains complete
responsibility for his actions, never blaming anyone or anything but himself. He always
expresses remorse for those actions, and what he cost innocent people. He is very
aware of who he has hurt and how he has hurt them. He knows them all by name. And
he is sorry and sad at the harm he has caused them and it shows when he talks to me.
It is very real and indicative of the Colton I have always known.

Since his release from prison and his time on probation I see someone who has
accepted full responsibility for his actions by the way he leads is life, always positive,
always moving forward. He served his time in prison working to better his education
and has been diligent in his probation. Knowing him as long as I have I believe he will
continue on the good road he is now on for the rest of his life. His determination to
make a positive difference to this day is the same it was when I first met him many
years ago.

I believe he is ready to be on his own and accountable to himself for his actions in life
now and in the future. He is a person who looks forward with his eye on today. He is
excited for the future now and for me that is a wonderful thing to see! Restitution to
those he harmed is and will continue to be Colton’s first priority. I believe in Colton.


Thank you for your time,


Alyce Harshman
